                 Case 20-10343-LSS         Doc 1973-2        Filed 01/22/21       Page 1 of 4




                      IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF DELAWARE


    In re:                                                   Chapter 11

    BOY SCOUTS OF AMERICA AND                                Case No. 20-10343 (LSS)
    DELAWARE BSA, LLC,1
                                                             Jointly Administered
                                Debtors.
                                                             Obj. Deadline: Feb. 5, 2021 at 4:00 p.m. (ET)
                                                             Hearing Date: Feb. 17, 2021 at 10:00 a.m. (ET)


         NOTICE OF HARTFORD AND CENTURY’S MOTION FOR ENTRY OF
             AN ORDER AUTHORIZING FILING UNDER SEAL OF CERTAIN
         DOCUMENTS RELATING TO HARTFORD AND CENTURY’S MOTION
         FOR AN ORDER (I) AUTHORIZING CERTAIN RULE 2004 DISCOVERY
       AND (II) GRANTING LEAVE FROM LOCAL RULE 3007-1(f) TO PERMIT THE
                  FILING OF SUBSTANTIVE OMNIBUS OBJECTIONS

             PLEASE TAKE NOTICE that on January 22, 2021, Hartford Accident and Indemnity

Company, First State Insurance Company and Twin City Fire Insurance Company (collectively,

“Hartford”) and Century Indemnity Company, as successor to CCI Insurance Company, as

successor to Insurance Company of North America and Indemnity Insurance Company of North

America, Westchester Fire Insurance Company and Westchester Surplus Lines Insurance

Company (“Century”) filed with the United States Bankruptcy Court for the District of Delaware

(the “Court”) Hartford and Century’s Motion for Entry of an Order Authorizing Filing

Under Seal of Certain Documents Relating to Hartford and Century’s Motion for an Order

(I) Authorizing Certain Rule 2004 Discovery and (II) Granting Leave From Local Rule 3007-

1(f) to Permit the Filing of Substantive Omnibus Objections (the “Motion”), a copy of which

is being served on you with this notice.


1
          The Debtors in these chapter 11 cases, together with the last four digits of each Debtor’s federal tax
identification number, are as follows: Boy Scouts of America (6300) and Delaware BSA, LLC (4311). The Debtors’
mailing address is 1325 West Walnut Lane, Irving, Texas 75038.




                                                       1
            Case 20-10343-LSS         Doc 1973-2     Filed 01/22/21     Page 2 of 4




       PLEASE TAKE FURTHER NOTICE that a hearing to consider the relief sought in the

Motion will be held on February 17, 2021 at 10:00 a.m. (ET) before the Honorable Laurie Selber

Silverstein, United States Bankruptcy Judge, at the Court, 824 Market Street, 6th Floor, Courtroom

No. 2, Wilmington, Delaware 19801.

       PLEASE TAKE FURTHER NOTICE that, objections, if any, to the entry of an order

approving the Motion, must be filed on or before February 5, 2021 at 4:00 p.m. (ET) (the

“Objection Deadline”) with the Court, 824 Market Street, 3rd Floor, Wilmington, Delaware 19801.

At the same time, you must serve a copy of the response on the undersigned counsel to Hartford

and Century so as to be received on or before the Objection Deadline:

       PLEASE TAKE FURTHER NOTICE THAT IF YOU FAIL TO PROPERLY FILE AND

SERVE A RESPONSE ON OR BEFORE THE OBJECTION DEADLINE, THE COURT MAY

GRANT THE RELIEF REQUESTED IN THE MOTION WITHOUT FURTHER NOTICE OR

HEARING.



                           Remainder of page intentionally left blank




                                                2
           Case 20-10343-LSS        Doc 1973-2     Filed 01/22/21     Page 3 of 4




STAMOULIS & WEINBLATT LLC                     BAYARD, P.A.

/s/ Stamatios Stamoulis                        /s/ Gregory J. Flasser
Stamatios Stamoulis (#4606)                   Erin R. Fay (No. 5268)
800 N. West Street                            Gregory J. Flasser (No. 6154)
Third Floor                                   600 North King Street, Suite 400
Wilmington, Delaware 19801                    Wilmington, Delaware 19801
Telephone: 302-999-1540                       Telephone: (302) 655-5000
Facsimile: 302-762-1688                       Facsimile: (302) 658-6395
                                              Email: efay@bayardlaw.com
- and -                                               gflasser@bayardlaw.com

Tancred Schiavoni (admitted pro hac vice)     - and -
Gary Svirsky (apply for pro hac vice)
Andrew Kirschenbaum (admitted pro hac vice)   James P. Ruggeri (admitted pro hac vice)
                                              Joshua D. Weinberg (admitted pro hac vice)
O’MELVENY & MYERS LLP                         Michele Backus Konigsberg (admitted pro hac vice)
Times Square Tower                            SHIPMAN & GOODWIN LLP
7 Times Square                                1875 K Street, NW, Suite 600
New York, New York 10036-6537                 Washington, D.C. 20003
Telephone: 212-326-2000                       Tel: (202) 469-7750
                                              Fax: (202) 469-7751
Counsel for Century Indemnity Company, as
successor to CCI Insurance Company, as        - and -
successor to Insurance Company of North
America and Indemnity Insurance Company of    Philip D. Anker (admitted pro hac vice)
North America, Westchester Fire Insurance     WILMER CUTLER PICKERING HALE AND
Company and Westchester Surplus Lines         DORR LLP
Insurance Company                             7 World Trade Center
                                              250 Greenwich Street
                                              New York, N.Y. 10007
                                              Tel: (212) 230-8890
                                              Fax: (212) 230-8888

                                              Danielle Spinelli (admitted pro hac vice)
                                              Joel Millar (admitted pro hac vice)
                                              WILMER CUTLER PICKERING HALE AND
                                              DORR LLP
                                              1875 Pennsylvania Avenue N.W.
                                              Washington, D.C. 20006
                                              Tel: (202) 663-6000
                                              Fax: (202) 663-6363

                                              Attorneys for First State Insurance Company,
                                              Hartford Accident and Indemnity Company and
                                              Twin City Fire Insurance Company




                                              3
                  Case 20-10343-LSS        Doc 1973-2   Filed 01/22/21   Page 4 of 4




       THE LAW OFFICES OF JOYCE, LLC

       /s/ Michael J. Joyce
       Michael J. Joyce (No. 4563)
       1225 King Street, Suite 800
       Wilmington, DE 19801
        (302)-388-1944
       mjoyce@mjlawoffices.com

       -and-

       Kevin T. Coughlin (Admitted Pro Hac Vice)
      Lorraine M. Armenti (Admitted Pro Hac Vice)
      Michael E. Hrinewski (Admitted Pro Hac
      Vice)
      COUGHLIN DUFFY, LLP
      350 Mount Kemble Ave.
      PO Box 1917
      Morristown, NJ 07962
      973-267-0058 (Telephone)
      973-267-6442 (Facsimile)
larmenti@coughlinduffy.com

      Attorneys for Arrowood Indemnity Company,
      formerly known as Royal Indemnity Company

      Date: January 22, 2021
      Wilmington, Delaware




                                                    4
